DETAILED ACTION
This office action is in response to amendments filed on 2/18/2022. Claims 1 and 11 are amended. These amendments, in addition to the Examiner’s Amendments mentioned below overcome the US 101 rejections and place the application in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The 101 rejection has been withdrawn in light of examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vitaliy Orekhov on 3/3/2022
Claims 1 of the application have been amended as follows “An electronic apparatus comprising: a memory; and a processor configured to control the electronic apparatus to: 
receive a plurality of input data comprising image data captured via a camera of the electronic apparatus and/or an external device and voice data captured via a microphone of the electronic apparatus and/or an external device; 	  
obtain a plurality of information corresponding to each of the plurality of input data, the plurality of information being classified into a plurality of types based on a neural network; 

obtain representative data for each of the plurality of types corresponding to each time unit of the plurality of time units based on the grouped input data to store in the memory; 
determine at least one type among the classified plurality of types based on a voice command being recognized among the input data; and provide response information corresponding to the voice command based on representative data corresponding to the determined at least one type.
Claims 11 of the application have been amended as follows “A computer implemented method of controlling an electronic apparatus comprising:
receiving a plurality of input data comprising image data captured via a camera of the electronic apparatus and/or an external device and voice data captured via a microphone of the electronic apparatus and/or an external device;
classifying obtaining a plurality of information corresponding to each of the plurality of input data, the plurality of information being classified into a plurality of types based on a neural network; 
grouping the input data classified into the plurality of types into a plurality of time units determined based on the voice data captured via the microphone;
obtaining representative data for each of the plurality of types corresponding to each time unit of the plurality of time units based on the grouped input data to store in a memory of the electronic apparatus;
determining at least one type among the classified plurality of types based on a voice command being recognized among the input data; and data, and


REASONS FOR ALLOWANCE
Claims 1-20 are allowed are allowed over the prior art on record.  The following is an examiner’s statement of reasons for allowance: The amended claims 1 and 11 recite “obtain a plurality of information corresponding to each of the plurality of input data, the plurality of information being classified into a plurality of types based on a neural network.”  The closest art that teaches this limitation is Alexander (US 20190378092 A1) which teaches “[0062] Communications may incorporate email, written correspondence, as well as audio/videosystems that produce transcripts of verbal conversations (steps401-403). For example, a system for group audio communication over a network may include at least two client stations, each client station having at least a microphone for audio input and a speaker for audio output, and a central media server, each client station being adapted to transmit an audio stream from the microphone to the central media server and the central media server being adapted to re-transmit the received audio streams to each other client station for reproduction on the speaker of each client station, the central media server including a recording module adapted to record and store each audio stream individually, and the central media server further including a transcription module adapted to transcribe spoken audio from each audio stream to create a text record of the audio stream, and to tag the text record with references to relevant time periods in the audio stream, each client station being further adapted to receive the transcribed text record of each audio stream from the media server, and each client station being provided with a user interface allowing playback of the recorded audio streams starting at a time in the recording determined by a user-selected part of the text record.” However, neither Alexander nor any other cited references disclose the combination of the limitations regarding “group the input data classified into the plurality of types into a plurality of time units; obtain representative data for each of the plurality of types corresponding to each time unit of the plurality of time units based on the grouped input data to store in the memory”.  Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1-20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. MCCARTNEY, et al. (US 20200404386 A1) teaches " [0094] At block 435, processing logic may associate speaker information to each of the translated sentence fragments in the set of translated sentence fragments using speaker identifier (ID) information from the speech segments. In an implementation, provided speech segments may include metadata information that includes speaker ID information associated with each speech segment. For example, the speaker ID information may indicate which person within the video content item spoke the dialogue within the speech segment. Speaker ID information may include demographic information related to the speaker's gender, age, screen position, or any other relevant 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATHAR N PASHA/Examiner, Art Unit 2657                                                                                                                                                                                                        



/HUYEN X VO/Primary Examiner, Art Unit 2656